UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2063



VAUGHN V. BRYANT,

                                               Plaintiff - Appellant,

          versus


NORDSTROM, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1316-A)


Submitted:   January 25, 2000              Decided:   February 4, 2000


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vaughn V. Bryant, Appellant Pro Se.   Stephen William Robinson,
MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vaughan Bryant appeals the district court’s order enforcing a

settlement agreement with Nordstrom, Inc.   Bryant alleges that he

never agreed to the settlement, and the actions of his counsel were

not binding on him.   We review the district court’s order of en-

forcement for abuse of discretion.   Young v. Federal Deposit Ins.

Corp., 103 F.3d 1180, 1194 (4th Cir. 1997).     Having reviewed the

record and materials submitted to this court, we conclude that the

district court did not abuse its discretion in ruling that the

parties had reached a settlement agreement and in ordering en-

forcement of that agreement.   We deny Nordstrom, Inc.’s motion for

sanctions pursuant to Fed. R. App. P. 38.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2